Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00106-CR

                                     IN RE Andre SCALES, Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: April 14, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus. We have the power to issue writs of

mandamus when “agreeable to the principles of law regulating those writs.” TEX. GOV’T CODE

§ 22.221(b). For mandamus, a relator has the burden to file a petition and record showing the trial

court abused its discretion and that no adequate legal remedy exists. See State ex rel. Young v.

Sixth Judicial Dist. Ct. of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007).

Having reviewed the petition, we conclude relator has not satisfied this burden. Accordingly, we

deny the petition. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM

DO NOT PUBISH



This proceeding arises out of Cause No. 2011CR8106, styled State v. Scales, pending in the 227th Judicial District
1

Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.